Exhibit 10.2

 

AMAG PHARMACEUTICALS, INC.

 

Restricted Stock Unit Agreement

 

AMAG Pharmaceuticals, Inc., a Delaware corporation, (the “Company”) hereby
enters into this Restricted Stock Unit Agreement, dated as of the date set forth
below, with the Recipient named herein (the “Agreement”) and grants to the
Recipient the Restricted Stock Units (the “RSUs”) specified herein pursuant to
its Second Amended and Restated 2007 Equity Incentive Plan, as amended and in
effect from time to time (the “Plan”).  The Terms and Conditions attached hereto
are also a part hereof.

 

Name of recipient (the “Recipient”):

 

[NAME]

 

 

 

Date of this RSU grant (“Grant Date”):

 

[DATE]

 

 

 

Number of shares of the Company’s Common Stock (the “Underlying Shares”)
underlying the equivalent number of RSUs granted pursuant to this Agreement:

 

The numbers are set forth in Exhibit A attached hereto.

 

 

 

Number of RSUs that are vested on the Grant Date:

 

- 0 -

 

 

 

Number of RSUs that are unvested on the Grant Date:

 

[NUMBER OF RSUS]

 

Vesting Schedule:

 

The total number of RSUs that shall vest in accordance with Exhibit A shall be
based upon a determination made by the Compensation Committee (the “Committee”)
of the Company’s Board of Directors in its sole discretion, regarding the
Company’s achievement of the performance criteria set forth on Exhibit A.

 

 

Recipient’s Acceptance:

 

AMAG PHARMACEUTICALS, INC.

 

 

 

The undersigned hereby accepts this Restricted Stock Unit

 

 

Agreement and agrees to the terms and provisions set forth in this

 

By:

 

Agreement and the Plan (a copy of which has been delivered to

 

Name:

William K. Heiden

him/her).

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

Signature of Recipient

 

 

 

 

 

 

 

 

(Print Name of Recipient)

 

 

 

1

--------------------------------------------------------------------------------


 

AMAG PHARMACEUTICALS, INC.

 

Restricted Stock Unit Agreement — Terms and Conditions

 

AMAG Pharmaceuticals, Inc. (the “Company”) agrees to award to the recipient
specified on the cover page hereof (the “Recipient”), and the Recipient agrees
to accept from the Company, the number of restricted stock units (the “RSUs”)
specified on the cover page hereof representing an equivalent number of shares
of the Company’s Common Stock (the “Underlying Shares”), on the following terms:

 

1.                                      Grant Under Plan.  This Restricted Stock
Unit Agreement (the “Agreement”) is made pursuant to and is governed by the
Company’s Second Amended and Restated 2007 Equity Incentive Plan, as amended and
in effect from time to time (the “Plan”) and, unless the context otherwise
requires or except as defined herein, capitalized terms used herein shall have
the same meanings as in the Plan.

 

2.              Vesting if Business Relationship Continues.

 

(a)                                Vesting Schedule.

 

(1)         If the Recipient has maintained continuously a Business Relationship
with the Company through a vesting date (as specified on Exhibit A), the RSUs
shall vest on such date in such amounts as are determined in accordance with
Exhibit A. If the Recipient’s Business Relationship with the Company is
terminated by the Company or by the Recipient for any reason, whether
voluntarily or involuntarily, no additional RSUs shall become vested RSUs under
any circumstances with respect to the Recipient and any unvested RSUs shall be
forfeited.

 

(2)         Notwithstanding anything in any employment or other agreement to the
contrary, the vesting of unvested RSUs shall be governed solely by this
Agreement.

 

(3)         Any determination under this Agreement as to Business Relationship
status or other matters referred to above shall be made in good faith by the
Board, whose decision shall be final and binding on all parties.

 

(b)                                Termination of Business Relationship. 
“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant, or advisor.  For
purposes hereof, a Business Relationship shall not be considered as having
terminated during any military leave, sick leave, or other leave of absence if
approved in writing by the Company and if such written approval, or applicable
law, contractually obligates the Company to continue the Business Relationship
of the Recipient after the approved

 

2

--------------------------------------------------------------------------------


 

period of absence (an “Approved Leave of Absence”).  In the event of an Approved
Leave of Absence, vesting of RSUs shall be suspended (and all subsequent vesting
dates shall be postponed by the length of the period of the Approved Leave of
Absence) unless otherwise provided in the Company’s written approval of the
leave of absence that specifically refers to this Agreement.  For purposes
hereof, a Business Relationship shall include a consulting arrangement between
the Recipient and the Company that immediately follows termination of
employment, but only if so stated in a written consulting agreement executed by
the Company that specifically refers to this Agreement.

 

(c)                                  Acceleration.  The Board may at any time
provide that the RSUs awarded pursuant to this Agreement shall become
immediately exercisable in full or in part, shall be free of some or all
restrictions, or otherwise realizable in full or in part, as the case may be,
despite the fact that the foregoing actions may cause the application of
Sections 280G and 4999 of the Code if a change in control of the Company occurs.

 

3.                                      Issuance of Underlying Shares.  With
respect to any RSUs that become vested RSUs pursuant to Section 2, subject to
Sections 5, 6 and 8, the Company shall issue to the Recipient, as soon as
practicable following the applicable vesting date (as specified on Exhibit A
with respect to any RSUs that become vested pursuant to Section 2(a)(1)), the
number of Underlying Shares equal to the number of RSUs vesting on such vesting
date, provided that, if the vesting date of any portion of the RSUs shall occur
during either a regularly scheduled or special “blackout period” of the Company
wherein Recipient is precluded from selling shares of the Company’s Common
Stock, the receipt of the corresponding Underlying Shares issuable with respect
to such vesting date pursuant to this Agreement shall be deferred until after
the expiration of such blackout period, unless such Underlying Shares are
covered by a previously established Company-approved 10b5-1 plan of the
Recipient, in which case the Underlying Shares shall be issued in accordance
with the terms of such 10b5-1 plan.  The Underlying Shares the receipt of which
was deferred as provided above shall be issued to Recipient as soon as
practicable after the expiration of the blackout period.  Notwithstanding the
above, subject to Section 8, in no event may the Underlying Shares with respect
to any RSUs that become vested pursuant to Section 2(a)(1) be issued to the
Recipient later than the later of: (a) December 31st of the calendar year in
which vesting occurs, or (b) the fifteenth (15th) day of the third calendar
month following such vesting date; provided that the Recipient acknowledges and
agrees that if the Underlying Shares are issued to the Recipient pursuant to
this sentence while either a regularly scheduled or special “blackout period” is
still in effect with respect to the Company or the Recipient, neither the
Company nor the Recipient may sell any shares of the Company’s Common Stock to
satisfy any Tax Obligations except in compliance with the Company’s insider
trading policies and requirements and applicable laws.  The form of such
issuance (e.g., a stock certificate or electronic entry evidencing such
Underlying Shares) shall be determined by the Company.

 

4.                                      Restrictions on Transfer.  The Recipient
shall not sell, assign, transfer, pledge, encumber or dispose of all or any of
his or her RSUs.  Notwithstanding the

 

3

--------------------------------------------------------------------------------


 

foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, the Recipient may designate a third party who, in the event of
the Recipient’s death, shall thereafter be entitled to receive any distributions
of Underlying Shares to which the Recipient is entitled at the time of his or
her death pursuant to this Agreement.

 

5.                                      Compliance with Law.  The Recipient’s
Award, and the issuance of the Underlying Shares pursuant to the Award, must
comply with all applicable laws and regulations governing the Award, and with
the applicable regulations of any stock exchange on which the Underlying Shares
may be listed for trading at the time of issuance.  The Company shall not issue
the Underlying Shares to the Recipient if the Company determines that such
issuance would not be in material compliance with all applicable laws and
regulations (in which case issuance of the Underlying Shares shall occur at the
earliest date at which the Company determines that delivery of the Underlying
Shares will not cause any such violation or non-compliance).

 

6.                                      Withholding Taxes.  All grants made
pursuant to this Agreement shall be subject to withholding of all applicable
federal, state, local and foreign income, employment, payroll, social insurance
or other taxes resulting from the issuance or vesting of the RSUs or the
delivery of the Underlying Shares (the “Tax Obligations”).  The Recipient agrees
to pay to the Company, or otherwise make adequate provisions satisfactory to the
Company for the payment of, any sums required to satisfy the Tax Obligations at
the time such Tax Obligations arise.  The Company may, in its discretion, and
the Recipient hereby agrees that and authorizes the Company on its behalf to,
withhold, sell, and/or arrange for the sale of such number of Underlying Shares
otherwise issuable to the Recipient pursuant to this Agreement as deemed
necessary by the Company, in its sole discretion, to ensure that the Tax
Obligations can be satisfied, including the right to sell shares having a fair
market value greater than the Tax Obligations; provided, however, that for this
purpose the Tax Obligations shall be computed based on the minimum statutory
withholding rates for federal, state, local, and foreign income and employment
tax purposes; provided, further, however, that if the Company decides to satisfy
the Tax Obligations by withholding shares otherwise issuable hereunder (rather
than by selling or arranging for the sale of shares on behalf of the Recipient),
the Company shall not withhold shares having a fair market value greater than
the Tax Obligations.  The Recipient further agrees that, if the Company elects
not to withhold, sell, or arrange for the sale of the amount of Underlying
Shares sufficient to satisfy the full amount of the Tax Obligations, the Company
may withhold such shortfall in cash from wages or other remuneration or the
Recipient will deliver to the Company, in cash, the amount of such shortfall. 
The Recipient further agrees that the Recipient shall not sell any of the
Underlying Shares during the period of time that the Company is acting on the
Recipient’s behalf to withhold, sell, and/or arrange for the sale of the number
of Underlying Shares necessary to satisfy the Recipient’s Tax Obligations. 
Notwithstanding the preceding sentences, the Recipient may, by written notice to
the Company at least ten business days before the applicable vesting date
specified on the cover page hereof, elect to pay in cash the applicable Tax
Obligations, or make other appropriate provisions acceptable to the Company for
the payment of the applicable Tax Obligations, including the withholding from
any payroll or other amounts due to the Recipient.  The Company may refuse to
issue

 

4

--------------------------------------------------------------------------------


 

the Underlying Shares if the Recipient fails to comply with his or her
obligations in connection with the Tax Obligations as described in this Section.

 

Recipient further agrees to take any further actions and execute any additional
documents as may be necessary to effectuate the provisions of this Section 6,
and the Recipient hereby grants the Company an irrevocable power of attorney to
sign such additional documents on the Recipient’s behalf if the Company is
unable after reasonable efforts to obtain Recipient’s signature on such
additional documents.  This power of attorney is coupled with an interest and is
irrevocable by the Recipient.

 

7.                                      Provision of Documentation to
Recipient.  By signing the cover page of this Agreement, the Recipient
acknowledges receipt of a copy of this entire Agreement, a copy of the Plan, and
a copy of the Plan’s related prospectus.

 

8.                                      Section 409A of the Internal Revenue
Code.  The RSUs granted hereunder are intended to avoid the potential adverse
tax consequences to the Recipient of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”)
and the Board may make such modifications to this Agreement as it deems
necessary or advisable to avoid such adverse tax consequences.  If the RSUs
constitute deferred compensation subject to Section 409A, any issuance of
Underlying Shares under this Agreement because of a termination of the Business
Relationship (i) will only occur if such termination is also a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h))
under Section 409A (“Separation from Service”), and (ii) will be delayed until
the earlier of (a) the date that is six months and one day after the Recipient’s
Separation from Service or (b) the date of the Recipient’s death if the
Recipient is, upon such Separation from Service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code.

 

9.                                      Rights as Stockholder.  The Recipient
shall have no voting or any other rights as a stockholder of the Company with
respect to any RSUs covered by this Agreement until the issuance of the
Underlying Shares.

 

10.                               Miscellaneous.

 

(a)                                 Notices.  All notices hereunder shall be in
writing and shall be deemed given when sent by certified or registered mail,
postage prepaid, return receipt requested, if to the Recipient, to the address
set forth on the cover page hereof or at the address shown on the records of the
Company, and if to the Company, to the Company’s principal executive offices,
attention of the Corporate Secretary.

 

(b)                                 Entire Agreement; Modification.  This
Agreement constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  This Agreement may be

 

5

--------------------------------------------------------------------------------


 

modified, amended or rescinded only by a written agreement executed by both
parties signatories to this Agreement.  In the event of a conflict between the
terms of this Agreement and the Plan, the terms of the Plan shall control.

 

(c)                                  Fractional RSUs or Underlying Shares.  All
fractional RSUs or Underlying Shares resulting from the adjustment provisions
contained in the Plan shall be rounded down to the nearest whole unit or share.

 

(d)                                 Severability.  The invalidity, illegality or
unenforceability of any provision of this Agreement shall in no way affect the
validity, legality or enforceability of any other provision.

 

(e)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, subject to the limitations set forth herein.

 

(f)                                   Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of Delaware without
giving effect to the principles of the conflicts of laws thereof.

 

(g)                                  No Obligation to Continue Business
Relationship.  Neither the Plan, nor this Agreement, nor any provision hereof
imposes any obligation on the Company to continue a Business Relationship with
the Recipient.

 

(h)                                 For purposes of Sections 2, 6 and 10(g), the
“Company” shall mean the Company as defined in Section 9(a) of the Plan.

 

[Remainder of this page is intentionally left blank.]

 

6

--------------------------------------------------------------------------------